               Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT

                                WESTERN DISTRICT OF TEXAS

                                      EL PASO DIVISION

MARIA FONSECA,                                       §
                                                     §
        Plaintiff,                                   §
                                                     §
v.                                                   §       Cause No. 3:21-cv-00057
                                                     §
WILLIAM DOUGLAS ORONA, and                           §
ELITE POWER AND RECOVERY, INC.,                      §
                                                     §
        Defendants.                                  §

                             DEFENDANTS' NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW William Douglas Orona and Elite Power and Recovery, Inc., Defendants in

the above-entitled and captioned cause, and submit this Notice of Removal, and for jurisdiction

respectfully shows the following:

        1.       William Douglas Orona ("Mr. Orona") and Elite Power and Recovery, Inc. ("Elite

Power") were named as Defendants in the case styled Maria Fonseca v. William Douglas Orona

and Elite Power and Recovery, Inc; Cause No. 2020-DCV3880, pending in the 34th Judicial

District Court of El Paso County, Texas (hereinafter, the "State Court Action"). A true and correct

copy of the docket sheet from the State Court Action is attached hereto as Exhibit A. Pursuant to

28 U.S.C § 1446(a), a true and correct copy of all process, pleadings, and orders in the State Court

Action are being filed with this Notice, and are attached hereto as Exhibit B. This case is being

removed based on diversity of citizenship jurisdiction under 28 U.S.C. § 1332 and pursuant to 28

U.S.C. § 1441(a).


                                                 1
005277/00167/MESP/1569324
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 2 of 7
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 3 of 7
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 4 of 7
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 5 of 7
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 6 of 7
Case 3:21-cv-00057 Document 1 Filed 03/10/21 Page 7 of 7
